and Tire Test System

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Rim Exchanger Having Separate Upper Rim Support Portion and Lower Rim Support Portion, Rim Holding Device and Tire Test System”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first rim moving mechanism, the second rim moving mechanism and the one rim holding mechanism must be shown or the features canceled from the claims.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation “wherein both the upper rim support portion and the lower rim support portion have a pair of support arms separated from each other in a horizontal has a pair of upper rim support arms separated from each other in a horizontal direction, a portion between a tip of one of the upper rim support arms and [[a]] another tip of the other of the upper rim support arms forms an open end where the upper rim body enters a portion between the pair of upper rim support arms, and each upper surface of the pair of upper rim support arms forms [[a]] an upper rim protrusion portion support surface which supports the upper rim protrusion portion from below, and wherein the lower rim support portion has a pair of lower rim support arms separated from each other in a horizontal direction, a portion between a tip of one of the lower rim support arms and another tip of the other of the lower rim support arms forms an open end where the lower rim body enters a portion between the pair of lower rim support arms, and each upper surface of the pair of lower rim support arms forms a lower rim protrusion portion support surface which supports the lower rim protrusion portion from below”. Dependent claims are likewise interpreted and rejected.

Regarding claim 5, the limitation “a second rim moving mechanism that relatively moves a rim serving as a holding target of one rim holding mechanism in a vertical direction” is unclear if the second rim moving mechanism or rim serves as a holding target. Further, it is unclear if the rim is an upper rim or lower rim. Dependent claims are likewise rejected.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office Action.

Regarding claim 1, examiner notes a search has revealed prior art, Wollbrinck (US 20130233067), which discloses an automatic rim exchange apparatus with rim storage unit that supports upper and lower rim sets, an elevating mechanism and transfer mechanism that moves  between an upper and lower rim set delivery position where the upper rim and lower rim can be delivered to testing station and a retracted position away from the testing station, the rim exchange apparatus having tapered pins and blocks on an upper and lower surface of a bracket configured to support upper and lower rims; Wollbrinck does not disclose applicant’s rim stocker with a first pair of support arms separated horizontally that support an upper rim and a second pair of support arms separated horizontally that support a lower rim, the first and second pair of support arms with upper surfaces supporting the upper and lower rims from below a protrusion of the upper and lower rims. Furthermore, no other prior art can be found to motivate or teach applicant’s rim exchanger with rim stocker including an upper and lower rim support section having an upper rim support portion that supports the upper rim, a lower rim support portion that supports the lower rim wherein the upper rim support portion has a pair of upper rim support arms separated from each other in a horizontal direction, a portion between a tip of one of the upper rim support arms and another tip of the other of the upper rim support arms forms an open end where the upper rim body enters a portion between the pair of upper rim support arms, and each upper surface of the pair of upper rim support arms forms an upper rim protrusion portion support surface which supports the upper rim protrusion portion from below, and wherein the lower rim support portion has a pair of lower rim support arms separated from each other in a horizontal direction, a portion between a tip of one of the lower rim support arms and another tip of the other of the lower rim support arms forms an open end where the lower rim body enters a portion between the pair of lower rim support arms, and each upper surface of the pair of lower rim support arms forms a lower rim protrusion portion support surface which supports the lower rim protrusion portion from below, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Tachibana (US 20140060181) who teaches holding a rim assembly with an engaging groove of the upper rim connecting adapter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is advised to use the USPTO Automated Interview Request at  http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856